Citation Nr: 1641004	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  12-34 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to a compensable rating for service-connected bilateral sensorineural hearing loss.

2. Entitlement to service connection for residuals of a gastrointestinal stromal tumor, status post antrectomy (also claimed as soft-tissue sarcoma), to include as associated with herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to August 1969. 

This case is before the Board of Veterans' Appeals (Board) on appeal from March 2009 and October 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. In the March 2009 rating decision, the RO denied service connection for gastrointestinal stromal tumor, status post antrectomy (also claimed as soft-tissue sarcoma), to include as associated with herbicide exposure. In the October 2012 rating decision, the RO assigned a noncompensable evaluation for bilateral sensorineural hearing loss.

The Veteran's record before the VA consists of a paper file and an electronic record located in Veterans Benefits Management System (VBMS)/Virtual VA.

In July 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing sitting at the RO in New Orleans, Louisiana. A transcript of the hearing has been associated with the electronic record.

The Board recognizes that additional evidence and the Veteran's July 2016 Travel Board hearing testimony raise the following issues: entitlement to service connection for a kidney disability, to include a tumor in the kidney; entitlement to service connection for a liver disability, to include granular mitosis soft-tissue sarcoma of the liver; entitlement to service connection for an eye disability, to include as secondary to a soft-tissue sarcoma; and a claim to reopen the Veteran's claim for service connection for a lung condition, to include as associated with herbicide exposure. The Veteran and his representative are advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).  

The issue of entitlement to a compensable rating for service-connected bilateral sensorineural hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

It is at least as likely as not that the conditions of the Veteran's service involved duty or visitation in the Republic of Vietnam during the Vietnam War era; hence, he is presumed to have been exposed to Agent Orange in service.


CONCLUSION OF LAW

Gastrointestinal stromal tumor, status post antrectomy (also claimed as soft-tissue sarcoma), is presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b). In this case, as the benefits sought on appeal for the claim decided are granted in full, there can be no prejudice to the Veteran if there were errors in fulfilling either duty.



II. Analysis

Service connection is awarded for disability that is the result of a disease or injury in active service. 38 U.S.C.A. §§ 1110, 1131. Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

VA laws and regulations provide that, if a Veteran was exposed to Agent Orange during service, certain listed diseases, to include soft-tissue sarcoma, are presumptively service-connected if they manifest to a compensable degree at any time after service. 38 U.S.C.A. § 1116 (a)(1); 38 C.F.R. §§ 3.307 (a), 3.309 (e). This presumption is rebuttable by affirmative evidence to the contrary. 38 C.F.R. § 3.307 (d). A Veteran, who "served in the Republic of Vietnam" between January 9, 1962, and May 7, 1975, is presumed to have been exposed during such service to Agent Orange. 38 U.S.C.A. § 1116 (f); 38 C.F.R. § 3.307 (a)(6)(iii).

The Veteran contends that service connection is warranted on the basis that his residuals of a gastrointestinal stromal tumor, status post antrectomy (also claimed as soft-tissue sarcoma), are the result of exposure to herbicides in active service. Therefore, the question in this case is whether the Veteran is entitled to a presumption of exposure to Agent Orange based on service in Vietnam during the Vietnam era; and if so, whether the Veteran's diagnosis falls under the presumption listed in 38 C.F.R. § 3.309 (e). Absent affirmative evidence to the contrary, should the Board find that both the Veteran is entitled to the presumption of exposure to Agent Orange based on service and that the Veteran's diagnosis falls under 38 C.F.R. § 3.309 (e), service connection for his diagnosed residuals of gastrointestinal stromal tumor, status post antrectomy, may be granted on the basis that the Veteran's disability is presumed to be the result of in-service Agent Orange exposure. See 38 C.F.R. §§ 3.307 (a), 3.309 (e).

The Board will first address the question of whether the Veteran is entitled to a presumption of exposure to Agent Orange based on service in Vietnam during the Vietnam era. 

The Veteran's DD-214 indicates that the Veteran served in the Marine Corps from February 1968 to August 1969, with one year and 25 days of foreign service. The Veteran received a Vietnam Campaign Medal with device, a Vietnam Service Medal with one star, a National Defense Service Medal, and a Combat Action Ribbon. The Veteran's DD-214 indicates that the Veteran served as a warehouse man, which, the Veteran asserts, required him to run a heavy equipment operator, be the base supply, and load and unload equipment at the bomb dump. See July 2016 Travel Board hearing transcript.

Veterans who served on the ground in Vietnam from January 9, 1962, through May 7, 1975, are presumed to have been exposed to herbicides during such service. "Service in Vietnam" does not include service of a Vietnam era Veteran whose only contact with Vietnam was flying high-altitude missions in Vietnamese airspace. VAOPGCPREC 7-93. Moreover, the Federal Circuit has held that "service in Vietnam" will not be presumed based upon the Veteran's receipt of a Vietnam Service Medal (VSM). See Haas v. Peake, 525 F.3d 1168, 1196 (Fed. Cir. 2008).

In this case, the Veteran contends that he had in-country service in Vietnam, and his DD-214 corroborates his asserted service. Therefore, the Board finds the Veteran's testimony credible and supported by his service personnel records, and finds that the Veteran's service warrants the presumption of exposure to Agent Orange.

Given that the Veteran's service warrants the presumption of exposure to Agent Orange, the Board must now determine whether the Veteran's diagnosis falls under the presumption set forth in 38 C.F.R. § 3.309 (e).

In this case, the Veteran is diagnosed with residuals of gastrointestinal stromal tumor, status post antrectomy. In a July 2008 letter, the Veteran's treating physician, W. A. A., M.D., notes the Veteran's diagnosis of status post antrectomy with Billroth-II anastomosis for a gastrointestinal stromal tumor. Moreover, private treatment records note a history of stromal cell tumor of the stomach that was resected in July 2006 with antrectomy and Billroth tube. See August 2007 Discharge Diagnosis by Dr. W. A. A.; see also July 2006 Final Diagnosis signed by A. H., M.D., PhD.

As discussed above, 38 C.F.R. § 3.309 (e) lists certain diseases that may be presumptively service-connected, to include soft-tissue sarcoma. By definition, a gstrointestinal stromal tumor is a soft-tissue sarcoma. See Dorland's Medical Dictionary, 32nd Edition; Harrison's Principles of Internal Medicine 18th Edition. Specifically, Dorland's Medical Dictionary defines sarcoma as "any of a group of tumors usually arising from connective tissue . . . ." The other cells of our bodies that are not normally in contact with our environment are considered "connective tissues" (i.e., blood cells, bones, muscles, pleura, and peritoneum). See Harrison's Principles of Internal Medicine 18th Edition at 672. Therefore, malignancies that arise from these tissues are sarcomas. See id. Stromal is defined as, "the matrix or supporting tissue of an organ; "and gastrointestinal is defined as, "pertaining to or communicating with the stomach and intestine." See Dorland's Medical Dictionary, 32nd Edition. Thus, a gastrointestinal stromal tumor is a tumor arising from connective tissue pertaining to the stomach and intestine," and is therefore, a "soft tissue sarcoma."

Although 38 C.F.R. § 3.309 (e) specifically excludes osteosarcoma, chondrosarcoma, Kaposi's sarcoma, and mesothelioma, Note 1 states that "the term 'soft-tissue sarcoma' includes the following:" and sets forth a list of soft-tissue sarcomas. While the Veteran's diagnosis of gastrointestinal stromal tumor is not specifically listed under Note 1 of 38 C.F.R. § 3.309 (e), the Board does not find this list to be an exhaustive list of soft-tissue sarcomas that fall within the presumption. Instead, the Board points out that Note 1 does not use limiting words so as to state that soft-tissue sarcoma are the following, but rather states that "the term 'soft-tissue sarcoma' includes the following," so as to give examples of soft-tissue sarcomas. Therefore, the Board finds that 38 C.F.R. § 3.309 (e), Note 1, does not limit the presumption to those soft-tissue sarcomas contained within the list.

Lastly, the diseases listed at 38 C.F.R. § 3.309 (e) generally shall have become manifest to a degree of 10 percent or more disabling at any time after service, unless otherwise noted. The Board notes that the RO has rated the Veteran's residuals of a gastrointestinal stromal tumor, status post antrectomy, under Diagnostic Code 7344. However, the Board finds that the Veteran underwent a resection of his stomach in July 2006. See August 2007 Discharge Diagnosis by Dr. W. A. A.. Therefore, by analogy, the Board considers Diagnostic Codes 7328 and 7329, which pertain to resections of the small and large intestines, respectively, and assign ratings of at least 10 percent for symptoms resulting from the resection. See 38 C.F.R. § 4.114, Diagnostic Code 7328 (assigning a 20 percent rating for resection of the small intestine with symptoms of diarrhea, anemia, and inability to gain weight); 38 C.F.R. § 4.114, Diagnostic Code 7329 (assigning a 10 percent rating for resection of the large intestine with slight symptoms). At the July 2016 Travel Board hearing, the Veteran explained that he had two-thirds of his stomach removed, and since the resection of his stomach, he has to be careful what he eats, he has pain three times a day, and he has trouble when he drinks. Thus, given the Veteran's asserted symptoms, the Board finds that the evidence is at least in equipoise as to whether the disease manifested to a degree of 10 percent or more at any time after service, and resolves reasonable in favor of the claimant. See 38 C.F.R. § 3.102; 38 U.S.C.A. § 5107.

Accordingly, the Veteran is entitled to a presumption of exposure to Agent Orange based on service in Vietnam during the Vietnam era. Hence, service connection is warranted for residuals of a gastrointestinal stromal tumor, status post antrectomy.


ORDER

Entitlement to service connection for residuals of a gastrointestinal stromal tumor, status post antrectomy (also claimed as soft-tissue sarcoma), to include as associated with herbicide exposure, is granted.



REMAND

After careful review of the record, the Board finds that the Veteran's claim for a compensable rating for his service-connected bilateral sensorineural hearing loss must be remanded for further development. 

At the July 2016 Travel Board hearing, the Veteran contended that he underwent a hearing exam in April or June of 2016. However, the last hearing examination of record is dated July 2012. Therefore, the Board remands this matter for a complete record of which to consider his claim for a compensable rating for his service-connected bilateral sensorineural hearing loss. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Moreover, at the July 2016 Travel Board hearing the Veteran testified that his hearing has gotten worse. Therefore, the Board finds that an additional VA examination should be afforded to assess the current nature, extent, and severity of the Veteran's bilateral sensorineural hearing loss. See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997). Thus, this issue must be remanded. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify the healthcare provider who conducted the hearing examination in April or June of 2016, referred to at the July 2016 Travel Board hearing.

If a private provider is identified, request a properly executed VA form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, for such. Upon receipt, VA must take appropriate action to contact the identified provider and request complete treatment records. The Veteran should be informed that in the alternative he may obtain and submit the records himself.

2. Associate with the claims file all relevant and outstanding treatment records (private and/or VA).

3. Notify the Veteran that he may submit additional evidence, to include lay statements from himself and from other individuals who have first-hand knowledge of the symptoms and impairments stemming from his service-connected bilateral sensorineural hearing loss and severity of his symptoms, to include the functional impact of the disability. The Veteran should be provided an appropriate amount of time to submit evidence. 

4. After the above has been completed, the RO should schedule an appropriate VA examination to determine the current severity of the Veteran's service-connected sensorineural bilateral hearing loss. The claims file should be made available to and reviewed by the examiner. All indicated studies and tests should be completed with an articulated assessment as to any functional loss that may be caused; clinical findings should be reported in detail. The examiner should explain the rationale for all opinions expressed. 

5. Then readjudicate the claim on appeal. If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC) and provided a reasonable opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


